Citation Nr: 0515367	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  99-22 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to April 
1988.  The appellant is the veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

A preliminary review of the record discloses that the 
appellant requested a hearing before a traveling member of 
the Board regarding this matter.  She was notified by a 
letter dated January 2003 of the scheduled travel board 
hearing to be conducted before a Member of the Board.  A 
notation in the claims file indicates the appellant failed to 
appear on the scheduled hearing date.  No communication was 
received from the appellant regarding the hearing request or 
her failure to appear.  Accordingly, the Board will proceed 
with its review of this matter.  See 38 C.F.R. § 20.704(d) 
(2003).

In May 2003 and April 2004, the Board remanded the veteran's 
claim for further development.


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died on May [redacted], 1998.  The certificate of death indicates 
that he died from sudden death due to, or as a consequence 
of, severe ischemic cardiomyopathy, due to, or as a 
consequence of, severe coronary artery disease.  An autopsy 
was not performed.

2.  At the time of his death, the veteran was not service 
connected for any disability.  

3.  Cardiovascular disease and hypertension are not of 
service origin, nor did they manifest within one year after 
service.

4.  A disability of service origin was not involved in the 
veteran's death.


CONCLUSION OF LAW

1.  Cardiovascular disease and hypertension were not incurred 
in or aggravated by service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

2.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate her claim.  The appellant was provided with a 
copy of the rating decision noted above; a September 1999 
statement of the case; August 2003 and November 2004 
supplemental statements of the case; and VCAA letters were 
sent in June 2003 and April 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding her claim.  By way of these documents, the 
appellant was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on her behalf.  The June 2003 and April 2004 
letters informed the appellant of what evidence VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate her 
claim.  All available records identified have been obtained 
and associated with the claims folder.  The Board notes that 
the appellant's claim was remanded by the Board in May 2003 
in order to obtain any additional service medical records.  
In July 2003, the National Personnel Records Center sent a 
response, indicating that no additional medical or dental 
records were on file.  In April 2004, the Board remanded the 
appellant's claim in order to obtain signed forms authorizing 
release of medical information to VA.  Likewise, as noted 
above, VCAA letters were sent in June 2003 and April 2004.  
The appellant did not reply to the VCAA letters, she did not 
submit additional evidence to support her claim, she did not 
identify the VA center where the veteran was treated, and she 
did not provide names, addresses, and dates of treatment of 
any medical providers who treated the veteran.  The release 
of information forms were returned to VA unsigned, with no 
information regarding medical providers.

The Board notes that the June 2003 and April 2004 letters 
were mailed to the appellant subsequent to the appealed 
rating decision in violation of the VCAA and the veteran was 
not specifically informed to furnish copies of any evidence 
in his possession as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the appellant 
has not been prejudiced by this defect.  In this regard, the 
Board notes the appellant was provided notice of the division 
of responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the appellant in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The veteran died on May [redacted], 1998.  The certificate of death 
indicates that he died from sudden death due to, or as a 
consequence of, severe ischemic cardiomyopathy, due to, or as 
a consequence of, severe coronary artery disease.  An autopsy 
was not performed.  He was 49 years of age.

At the time of his death, the veteran was not service 
connected for any disability.  

The service medical records show that at the time of the 
March 1967 enlistment examination, the veteran's blood 
pressure was 120/80.  The heart and vascular system were 
noted to be normal.  The chest X-ray was negative.

A February 1970 service medical record indicates that the 
veteran complained of chest pains, and he described the pain 
as a stabbing pain lasting approximately one minute.  He 
stated that he had no shortness of breath, but often felt 
dizzy after running a short distance.  His blood pressure was 
110/70, pulse was 72.  On examination, his chest was clear, 
and the heart sounds were normal.

On the February 1971 reenlistment examination, the veteran's 
blood pressure was 118/62.  The heart and vascular system 
were noted to be normal.  The chest X-ray was negative.

On the January 1975 reenlistment examination, the veteran's 
blood pressure was 120/80.  The heart and vascular system 
were noted to be normal.  The chest X-ray was noted to be 
within normal limits.  

On the September 1980 reenlistment examination, the veteran's 
blood pressure was 120/80.  The heart and vascular system 
were noted to be normal.

On the December 1987 retirement report of medical history, 
the veteran indicated that he did not have, nor had he ever 
had, shortness of breath, pain or pressure in his chest, 
heart trouble, or high or low blood pressure.  On the 
December 1987 retirement medical examination, the veteran's 
sitting blood pressure was 132/84, recumbent blood pressure 
was 128/80, and standing blood pressure was 134/84.  The 
heart and vascular system were noted to be normal.  The chest 
X-ray was noted to be within normal limits.  

A hospital report dated September 25, 1995 and signed by Dr. 
R.Q. indicates that an emergency right and left cardiac 
catheterization was performed, as were a coronary 
angiography, and a placement of an intra-aortic balloon pump.  
It was noted that the veteran was admitted to the hospital 
with an acute inferolateral wall myocardial infarction, which 
was complicated by congestive heart failure.  On the 
echocardiogram, the veteran had severe left ventricular 
dysfunction, with a dilated right ventricle, and a left 
ventricular ejection fraction of approximately 20 percent, 
with anteroapical and posterior hypokinesis.  The cardiac 
catheterization was performed to assess the severity of the 
coronary artery disease, in view of the veteran's symptoms.  
Dr. R.Q.'s conclusions were severe three vessel coronary 
artery disease; 100 percent occlusion of the left anterior 
descending coronary artery after the first septal, filling 
retrograde from the right coronary artery, and 99 percent 
occlusion of the first diagonal; total occlusion of the 
distal circumflex, and the second obtuse marginal, and 99 
percent occlusion of the first obtuse marginal; total 
occlusion of the mid right coronary artery with retrograde 
filling of the left anterior descending coronary artery and 
the distal right from the right ventricular branch; and 
severe pulmonary hypertension with equalization of the 
pressure, consistent with right ventricular dysfunction.  It 
was noted that the veteran was critically ill.  

In a statement dated November 8, 1995, Dr. N.M. indicated 
that the veteran was doing very well, and was ready to return 
to work.  It was noted that the veteran had open-heart 
surgery on September 26, 1995.  

In a statement dated November 24, 1995, Dr. K. indicated that 
the veteran could return to work.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  

Additionally, service connection may be granted for a chronic 
disease, such as cardiovascular disease, including 
hypertension, which is manifested to a degree of 10 percent 
disabling within one year following the veteran's release 
from active duty.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2004).

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2004).  Further, there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  38 C.F.R. § 
3.312(c)(4) (2004).

To summarize, lay statements and testimony are deemed 
competent evidence when describing the symptoms of a disease, 
disability, or injury.  However, when the determinative issue 
involves a question of medical causation, only individuals 
possessing specialized training or knowledge are competent to 
render an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  The evidence does not show that the 
appellant possesses medical expertise, and it is not 
contended otherwise.

As indicated previously, the veteran's death certificate 
shows that he died from sudden death due to, or as a 
consequence of, severe ischemic cardiomyopathy, due to, or as 
a consequence of, severe coronary artery disease.  An autopsy 
was not performed.

At the time of his death, the veteran was not service 
connected for any disability or disease.  

Service medical records show no definitive findings 
diagnostic of cardiovascular disease.  In February 1970 the 
veteran did complain of chest pains.  However, an examination 
showed no pathology.  Also, the veteran had no similar 
complaints during his remaining military service, a period of 
more than 18 years.  Furthermore the December 1987 retirement 
examination showed no pertinent abnormality.  The first post 
service clinical evidence of heart disease was in 1995, more 
than six years following service.  Furthermore, there is no 
medical evidence, which relates the heart disease to service.  
Accordingly, the Board finds that the cardiovascular disease, 
which caused the veteran's death, is not related to service 
nor was it manifested within one year after the veteran's 
retirement from active duty.  Thus, a disability of service 
origin was not involved in the veteran's death.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


